COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re AT&T Services, Inc., Southwestern Bell Telephone
                         Company d/b/a AT&T Texas and AT&T Inc.

Appellate case number:       01-21-00688-CV

Trial court case number:     20-DCV-273123

Trial court:                 458th District Court of Fort Bend County

       On December 9, 2021, relators, AT&T Services, Inc., Southwestern Bell Telephone
Company d/b/a AT&T Texas and AT&T Inc., filed a petition for writ of mandamus and
motion to stay pending mandamus, requesting that we stay the trial court’s order
compelling them to produce net worth information, orally rendered on November 23, 2021.
We grant relator’s emergency motion to stay the trial court’s order compelling them to
produce net worth information. See TEX. R. APP. P. 52.10(b). This stay is effective until
the case in this Court is finally decided or the Court otherwise orders the stay lifted. Any
party may file a motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: _____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: ___December 10, 2021_____